EX. 10.2

SECURITY AGREEMENT

1. GRANT OF SECURITY INTEREST. To secure the payment of all present and future
indebtedness of VIASPACE, Inc., a Nevada corporation (“Debtor”) to Kevin Schewe
(“Schewe”) evidenced by one of more promissory notes (the “Notes”) issued in
connection with that Loan Agreement made by Debtor and Schewe and payable to the
order of Schewe as specified in the Notes (the “Indebtedness”), and as a
condition to the closing of each Note made by Debtor to Schewe, Debtor hereby
grants and transfers to Schewe a first priority security interest in all of the
following property of Schewe (collectively, the “Collateral”):

(a) all accounts, deposit accounts, contract rights, chattel paper, instruments,
documents, general intangibles and other rights to payment of every kind now
existing or at any time hereafter arising;

(b) all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts, work in process and other materials used or consumed in Debtor’s
business, now or at any time hereafter owned or acquired by Debtor, wherever
located, and all products thereof, whether in the possession of Debtor, any
warehousemen, any bailee or any other person or entity, or in process of
delivery, and whether located at Debtor’s place of business or elsewhere;

(c) all warehouse receipts, bills of sale, bills of lading and other documents
of every kind (whether or not negotiable) in which Debtor now has or at any time
hereafter acquires any interest, and all additions and accessions thereto,
whether in the possession or custody of Debtor, any bailee or any other person
or entity for any purpose;

(d) all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service agreements,
maintenance agreements and other similar contracts of every kind in which Debtor
now has or at any time hereafter shall have an interest;

(e) all of Debtor’s goods, tools, machinery, furnishings, furniture and other
equipment and fixtures of every kind now existing or hereafter acquired, and
improvements, replacements, accessions and additions thereto, wherever located,
including without limitation, any of the foregoing now or at any time hereafter
located at or installed on the land or in the improvements at any of the real
property owned or leased by Debtor, and all such goods after they have been
severed and removed from any of said real property; and

(f) all of Debtor’s motor vehicles, trailers, mobile homes, boats, other rolling
stock and related equipment of every kind now existing or hereafter acquired and
all additions and accessories thereto, whether located on any property owned or
leased by Debtor or elsewhere;

(g) all present and future general intangibles, all tax refunds of every kind of
nature to which Debtor now or hereafter may become entitled, however arising,
all other refunds, and all deposits, goodwill, choses in action, trade secrets,
computer programs, software, customer lists, trademarks, trade names, patents,
licenses, copyrights, technology, processes, proprietary information and
insurance proceeds relating to or arising out of its business;

(h) all present and future books and records, including, without limitation,
books of account and ledgers of every kind and nature, all electronically
recorded data relating to Debtor or the business thereof, all receptacles and
containers for such records, and all files and correspondence relating to or
arising out of its business;

(i) all present and future accessions, appurtenances, components, repairs,
repair parts, spare parts, replacements, substitutions, additions, issue and/or
improvements to or of or with respect to any of the foregoing;

(j) all other tangible and intangible property of Debtor relating to or arising
out of the Collateral, including but not limited to the name “Debtor Circuits”;

(k) all rights, remedies, powers and/or privileges of Debtor with respect to any
of the foregoing; and

together with whatever is receivable or received when any of the foregoing or
the proceeds thereof are sold, leased, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, all rights to payment, including without limitation returned
premiums, with respect to any insurance relating to any of the foregoing, and
all rights to payment with respect to any cause of action affecting or relating
to any of the foregoing (collectively, “Proceeds”).

2. TERMINATION. This Agreement shall terminate and be of no further force and
effect upon the indefeasible payment in full of the Indebtedness, and Schewe
shall promptly upon the request of Debtor execute any and all termination
statements and other instruments reasonably necessary to terminate and release
the security interests in the Collateral created hereunder.

3. WAIVER OF STATUTE OF LIMITATIONS; REINSTATEMENT OF LIABILITY. Debtor
acknowledges that this Agreement is absolute and unconditional, there are no
conditions precedent to the effectiveness of this Agreement, and this Agreement
is in full force and effect and is binding on Debtor as of the date written
below, regardless of whether Schewe obtains collateral or any guaranties from
others or takes any other action contemplated by Debtor. Debtor waives the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof and agrees that any payment of any Indebtedness or other act
which shall toll any statute of limitations applicable thereto shall similarly
operate to toll such statute of limitations applicable to its liability
hereunder.

4. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Schewe
that:  (a) Debtor is the Debtor and has possession or control of the Collateral
and Proceeds; (b) Debtor has the right to grant a security interest in the
Collateral and Proceeds; (c) all Collateral and Proceeds are genuine, free from
liens, adverse claims, setoffs, default, prepayment, defenses and conditions
precedent of any kind or character, except the lien created hereby, or as
heretofore disclosed by Debtor to Schewe in writing pursuant to Schedule 1;
(d) all statements contained herein and, where applicable, in the Collateral are
true and complete in all material respects; (e) where Collateral consists of
rights to payment, all persons or entities appearing to be obligated on the
Collateral and Proceeds have authority and capacity to contract and are bound as
they appear to be, all property subject to chattel paper has been properly
registered and filed in compliance with law and to perfect the interest of the
applicable Debtor in such property, and all such Collateral and Proceeds comply
with all applicable laws concerning form, content and manner of preparation and
execution, including where applicable federal and any state consumer credit
laws; and (f) where the Collateral consists of equipment, Debtor is not in the
business of selling goods of the kind included within such Collateral, and
Debtor acknowledges that no sale of any such Collateral, including without
limitation any such Collateral which the applicable Debtor may deem to be
surplus, has been consented to or acquiesced in by Schewe, except as
specifically set forth in writing by Schewe.

5. COVENANTS OF DEBTOR.

(a) Debtor agrees in general:  (i) to indemnify Schewe against all losses,
claims, demands, liabilities and expenses of every kind caused by property
subject hereto; (ii) to pay all costs and expenses, including without limitation
reasonable attorneys’ fees and costs, incurred by Schewe in the perfection and
preservation of the Collateral or Schewe’s interest therein and/or the
realization, enforcement and exercise of Schewe’s rights, powers and remedies
hereunder; (iii) to permit Schewe to exercise its powers; (iv) to execute and
deliver such documents as Schewe deems necessary to create, perfect and continue
the security interests contemplated hereby; and (v) not to change Debtor’s chief
executive office or the places where Debtor keeps any of the Collateral or any
of Debtor’s records concerning the Collateral and Proceeds without first giving
Schewe written notice of the address to which Debtor is moving same.

(b) Debtor agrees with regard to the Collateral and Proceeds, unless Schewe
agrees otherwise in writing:  (i) where applicable, to insure the Collateral
with Schewe as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies reasonably
satisfactory to Schewe; (ii) where applicable, to operate the Collateral in
accordance with all applicable statutes, rules and regulations relating to the
use and control thereof, and not to use any Collateral for any unlawful purpose
or in any way that would void any insurance required to be carried in connection
therewith; (iii) not to remove the Collateral from Debtor’s premises, except
(A) for deliveries to buyers in the ordinary course of Debtor’s business and
(B) Collateral which consists of mobile goods as defined in the California
Uniform Commercial Code, in which case Debtor agrees not to remove or permit the
removal of such Collateral from its state of domicile for a period in excess of
thirty (30) calendar days; (iv) to pay prior to delinquency all license fees,
registration fees and other charges in connection with any Collateral; (v) to
permit Schewe to inspect the Collateral at any reasonable time; (vi) to keep
complete and accurate records regarding all Collateral and Proceeds, and to
permit Schewe to inspect the same and make copies thereof at any reasonable
time; (vii) after the occurrence and during the continuance of any Event of
Default, if requested by Schewe, to receive and use reasonable diligence to
collect Collateral consisting of accounts and other rights to payment and
Proceeds, in trust and as the property of Schewe, and to immediately endorse as
appropriate and deliver such Collateral and Proceeds to Schewe daily in the
exact form in which they are received together with a collection report in form
satisfactory to Schewe; (viii) not to commingle Collateral or Proceeds, or
collections thereunder, with other property; (ix) to give only normal allowances
and credits and to advise Schewe thereof immediately in writing if they affect
any rights to payment or Proceeds in any material respect; (x) from time to
time, when requested by Schewe, to prepare and deliver a schedule of all
Collateral and Proceeds subject to this Agreement and after the occurrence and
during the continuance of any Event of Default, to assign in writing and deliver
to Schewe all accounts, contracts, leases and other chattel paper, instruments,
documents and other evidences thereof; (xi) after the occurrence and during the
continuance of any Event of Default, in the event Schewe elects to receive
payments of rights to payment or Proceeds hereunder, to pay all expenses
incurred by Schewe in connection therewith, including without limitation
expenses of accounting, correspondence, collection efforts, reporting to account
or contract debtors, filing, recording, record keeping and expenses incidental
thereto; and (xii) to provide any service and do any other acts which may be
reasonably necessary to maintain, preserve and protect all Collateral and, as
appropriate and applicable, to keep all Collateral in good and saleable
condition, to deal with the Collateral in accordance with the standards and
practices adhered to generally by users and manufacturers of like property, and
to keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims.

6. POWERS OF SCHEWE. Debtor appoints Schewe its true attorney in fact to perform
any of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Schewe’s agents, or any of them, whether or not Debtor is in default:  (a) to
perform any obligation of Debtor’s hereunder in Debtor’s name or otherwise which
Debtor has failed to perform after reasonable notice or after the occurrence and
during the continuance of any Event of Default; (b) to give notice to account
debtors or others of Schewe’s rights in the Collateral and Proceeds, and after
the occurrence and during the continuance of an Event of Default (as defined
below) to enforce the same and make extension agreements with respect thereto;
(c) after the occurrence and during the continuance of any Event of Default, to
release persons or entities liable on Collateral or Proceeds and to give
receipts and acquittances and compromise disputes in connection therewith;
(d) after the occurrence and during the continuance of any Event of Default, to
release security; (e) after the occurrence and during the continuance of any
Event of Default, to resort to security in any order; (f) to prepare, execute,
file, record or deliver notes, assignments, schedules, designation statements,
financing statements, continuation statements, termination statements,
statements of assignment, applications for registration or like papers to
perfect, preserve or release Schewe’s interest in the Collateral and Proceeds;
(g) after the occurrence and during the continuance of an Event of Default, to
receive, open and read mail addressed to Debtor; (h) to take cash, instruments
for the payment of money and other property to which Schewe is entitled; (i) to
verify facts concerning the Collateral and Proceeds by inquiry of obligors
thereon, or otherwise, in its own name or a fictitious name; (j) after the
occurrence and during the continuance of an Event of Default, to endorse,
collect, deliver and receive payment under instruments for the payment of money
constituting or relating to Proceeds; (k) to prepare, adjust, execute, deliver
and receive payment under insurance claims, and to collect and receive payment
of and endorse any instrument in payment of loss or returned premiums or any
other insurance refund or return, and to apply such amounts received by Schewe,
at Schewe’s sole option, toward repayment of the Indebtedness or replacement of
the Collateral; (1) after the occurrence and during the continuance of an Event
of Default, to exercise all rights, powers and remedies which Debtor would have,
but for this Agreement, with respect to all Collateral and Proceeds subject
hereto; (m) at reasonable times to enter onto Debtor’s premises in inspecting
the Collateral; (n) after the occurrence and during the continuance of an Event
of Default, to make withdrawals from and to close deposit accounts or other
accounts with any financial institution, wherever located, into which Proceeds
may have been deposited, and to apply funds so withdrawn to payment of the
Indebtedness; (o) to preserve or release the interest evidenced by chattel paper
to which Schewe is entitled hereunder and to endorse and deliver evidences of
title incidental thereto; and (p) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Schewe as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of his rights hereunder.

7. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Schewe at its option may pay any of them and shall be the sole judge
of the legality or validity thereof and the amount necessary to discharge the
same. Any such payments made by Schewe shall be obligations of Debtor to Schewe,
due and payable immediately upon demand, together with interest at a rate of 10%
per year, and shall be secured by the Collateral and Proceeds, subject to all
terms and conditions of this Agreement.

8. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
"Event of Default” under this Agreement:  (a) any event defined as an Event of
Default, under the Note, subject to any applicable grace or cure rights; (b) any
representation or warranty made by Debtor herein shall prove to be incorrect in
any material respect when made; or (c) Debtor shall fail to observe or perform
any obligation or agreement contained herein and fail to cure any such default
within thirty (30) days after written notice thereof from Schewe.

9. REMEDIES. Upon the occurrence of any Event of Default, Schewe shall have, and
may exercise without demand, any and all rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commercial
Code or otherwise provided by law, including without limitation the right to
contact all persons or entities obligated to Debtor on any Collateral or
Proceeds and to instruct such persons or entities to deliver all Collateral
and/or Proceeds directly to Schewe. All rights, powers, privileges and remedies
of Schewe shall be cumulative. No delay, failure or discontinuance of Schewe in
exercising any right, power, privilege or remedy hereunder shall affect or
operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Schewe of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales, for cash or on credit, to a wholesaler or retailer or investor,
or user of property of the types subject to this Agreement, or public auction,
are all commercially reasonable since differences in the sales prices generally
realized in the different kinds of sales are ordinarily offset by the
differences in the costs and credit risks of such sales. While an Event of
Default exists:  (a) Debtor will deliver to Schewe from time to time, as
requested by Schewe, current lists of all Collateral and Proceeds in its
possession; (b) Debtor will not dispose of any of the Collateral or Proceeds
(other than inventory sold to third parties in the ordinary course of business)
except on terms approved by Schewe; (c) at Schewe’s request, Debtor will
assemble and deliver all Collateral and Proceeds, and books and records
pertaining thereto, to Schewe at a reasonably convenient place designated by
Schewe; and (d) Schewe may, without notice to any Debtor, enter onto each
Debtor’s premises and take possession of the Collateral. With respect to any
sale by Schewe of any Collateral subject to this Agreement, Debtor hereby
expressly grants to Schewe the right to sell such Collateral using any or all of
Debtor’s trademarks, trade names, trade name rights and/or proprietary labels or
marks.

10. DISPOSITION OF COLLATERAL AND PROCEEDS. Any proceeds of any disposition of
any of the Collateral or Proceeds, or any part thereof, occurring after the
occurrence of any Event of Default, may be applied by Schewe to the payment of
expenses incurred by Schewe in connection with such disposition, including
without limitation reasonable attorneys’ fees and costs, and the balance of such
proceeds may be applied by Schewe toward the payment of the Indebtedness in such
order of application as Schewe may from time to time elect.

11. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed each party at the address set forth under the Loan
Agreement or to such other address as either party may designate by written
notice to the other party, and shall be deemed to have been given or made as
follows:  (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by email, upon receipt.

12. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Schewe promptly
upon demand (and in any event within 10 days of demand) the full amount of all
payments, advances, charges, costs and expenses, including without limitation
reasonable attorneys’ fees and costs, expended or incurred by Schewe in
exercising any right, power, privilege or remedy conferred by this Agreement or
in the enforcement thereof, whether incurred at the trial or appellate level, in
an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by
Schewe or any other person or entity) relating to Debtor or in any way affecting
any of the Collateral or Proceeds or Schewe’s ability to exercise any of its
rights or remedies with respect thereto. All of the foregoing shall be paid by
Debtor with interest from the date of demand until paid in full at the rate of
10.0% per year.

13. SUCCESSORS. This Agreement shall be binding upon and inure to the benefit of
the heirs, executors, administrators, legal representatives, successors and
assigns of the parties.

14. AMENDMENT. This Agreement may be amended or modified only in a writing
signed by Schewe and Debtor.

15. SEVERABILITY OF PROVISIONS. If any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

16.  GOVERNING LAW AND CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. DEBTOR
HEREBY CONSENTS, AND SUBMITS, TO THE PERSONAL JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED IN THE STATE OF CALIFORNIA IN CONNECTION WITH ANY LEGAL
ACTION RELATING TO THIS AGREEMENT AND WAIVES ANY RIGHT IT MIGHT HAVE IN
CONNECTION WITH SUCH ACTION TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE.

Debtor warrants that its chief executive office is located at the following
address:

VIASPACE, Inc.

382 N. Lemon Ave., Suite 364

Walnut, CA 91789

Telephone: 626-768-3360

Facsimile: 888-965-9407

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the address set forth for above or at one of the addresses set
forth below:  



      1)



      2)

IN WITNESS WHEREOF, this Agreement has been duly executed as of January 25,
2016.

      By:  
VIASPACE, Inc.,
a Nevada corporation
/S/ HARIS BASIT
Haris Basit, CEO

[Printed Name and Title]SCHEDULE 1

EXISTING LIENS

